940 So.2d 1288 (2006)
Ronald J. HYDLE, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D06-3319.
District Court of Appeal of Florida, Fifth District.
November 9, 2006.
Ronald J. Hydle, Wewahitchka, Pro Se.
No Appearance for Respondent.
PER CURIAM.
Ronald J. Hydle has filed a petition for a belated appeal of his criminal conviction. *1289 We deny the petition without prejudice to file a legally sufficient petition consistent with Florida Rule of Appellate Procedure 9.141(c). See also Vasquez v. State, 901 So.2d 425 (Fla. 5th DCA 2005).
PETITION DENIED.
PALMER, ORFINGER and TORPY, JJ., concur.